Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 22, 2021

                                     No. 04-20-00598-CV

  IN THE MATTER OF THE GUARDIANSHIP OF CARLOS Y. BENAVIDES, JR., an
                         Incapacitated Person,

                  From the County Court At Law No 1, Webb County, Texas
                           Trial Court No. 2011-PB6–000081-L2
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER

       The Appellant’s Leticia R. Benavides’s Unopposed Motion for Extension of Time to File
Reply Brief is GRANTED. The appellant’s reply brief is due on September 24, 2021.

Entered on this 22nd day of September 22, 2021.
                                                                       PER CURIAM



Attested to: _____________________________
               MICHAEL A. CRUZ, Clerk of Court